Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-12 are pending, claims 1 and 12 are amended, and claims 6-9 are withdrawn. 
Status of Claims
Currently claims 1-5, 10-12 are pending, and claims 6-9 are withdrawn.
Election/Restrictions
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/30/2021.
Applicant's election with traverse of species A figures 1 and 2 in the reply filed on 07/30/2021 is acknowledged.  The traversal is on the ground(s) that the swivel joint can be used with the invention of species A, the examiner notes that a swivel joint is not found, but was not a burden to find. The examiner notes claims 7-8 are not found in figure 1. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a water regulating device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 10-12 /are rejected under 35 U.S.C. 103 as being unpatentable over Prokop (U.S. 3,008,650) in view of Russell (U.S. 2010/0040774).
With respect to claim 1, Prokop discloses a wall-mounted shower head (figures 1 and 6), comprising: a shower head comprising:
a proximal water receiving end (figure 6, #34); an opposed distal water dispensing end (figure 6, end of 12b adjacent 62);
a main body (body 10b) disposed between the proximal water receiving end and the opposed distal water dispensing end (see figure 6), the main body having an interior for the passage of water there through (inside #10b/12b); and
a water regulating device (#60/58) releasably secured at the distal water dispensing end within the interior of the main body (see figure 6, where 58/60 is inserted into the housing), the water regulating device configured to control the movement and/or composition of the water passing through the main body the distal water dispensing end further comprising (being a water softening soluble pellet: column 3 rows 35-40):
a face plate (figure 6, #14b) of the shower head affixed to the distal water dispensing end in a fluid tight engagement (figure 6, #14b against 12b is noted fluid tight with the gasket 62 between them and 60 seated on 58) and a gasket (figure 6, #62) disposed between the face plate and the water displacing end (see figure 6), the face plate having an interior portion (interior of #14b which has the inlet of holes 32) having a plurality of openings to allow water to pass there through (figure 6, #32), the face plate having a peripheral edge extending the interior portion (see edge of 14b at 30b adjacent #62), but fails to disclose movably affixed to the distal water dispensing end via a hinge; and a quick release 
Russell, figures 1-3, discloses the use of a latch and hasp (14a and 14b) opposite on a  body from a hinge 16a/b which allows a device in a shower which holds a material 30/40 to be inserted as needed by simply opening the latch (see figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the latch/hatch hinge of Russell into the system of Prokop to allow for easy opening and closing of the housing to remove the material or insert new material into the housing, as Russell discloses in figure 2 being done with just a users finger. Noting that the combination would be to open and close 14b with respect to 12b, and that the gasket and connection would still be there (such that it is still water tight). 
With respect to claim 2, Prokop as modified by Russell discloses quick release latch is configured to be operable via manipulation by a one hand of a user (figure 2 of Russell).
With respect to claim 3, Prokop as modified by Russell discloses the quick release latch is configured to be operable by a user without the need for plumbing tools (figure 2 of Russell).
With respect to claim 4, Prokop as modified by Russell discloses a fully closed position, the peripheral edge of the face plate is in full engagement with the peripheral edge of the water dispensing end to prevent ingress to the main body (figure 6 of Prokop shows its fully closed position where there is full engagement of the peripheral edge of the water dispensing end with that of the face plate, noted seal between them as well), and wherein, in an open position, the peripheral edge of the face plate is fully displaced away from the peripheral edge of the water dispensing end of the main body to provide full access to the shower head interior (Russell, figure 1, as indicated when the hinge is moved by the 
With respect to claim 5, Prokop as modified by Russell discloses in the fully closed position, said face plate and said water dispensing end are attached to each other and adapted for fluid tight engagement (as the noted seal in figure 6, #62 provides such sealing) along the entire perimeter of said peripheral edges of said water dispensing end and said face plate (as seen in figure 6, where the now modified showerhead which pivots instead of twists on is sealed about its edge when 30b pressed 62 into 12b).
With respect to claims 10 and 12 Prokop as modified discloses the shower head further comprises swivel joint (see figure 1, 36).
With respect to claim 11, Prokop as modified discloses the swivel joint is configured to be directly and threadingly connectable to a water pipe (column 3 rows 20-27).
Response to Arguments/Amendments
	The Amendment filed (11/04/2021) has been entered. Currently claims 1-12 are pending, claims 1 and 12 are amended, and claims 6-9 are withdrawn. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (08/06/2021).
The previous objections to the drawing are withdrawn as is the previous 35 U.S.C. 112(a).  
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Applicant further argues that the flapper valve 16 is not a water regulating device, examiner agrees, that is not the water regulating device used in the rejection (58/60 is the noted water regulating device). Applicant further argues there is no water tight seal, Prokop discloses the water tight seal, Russells combination is to replace the twist of the shower head with a latching, it does not destroy Prokops water tight seal already located where the gasket is (by pressing both sides of the housing/face plate to the gasket the water tight seal is formed). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752